Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2005

Keys v. Craig
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2285




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Keys v. Craig" (2005). 2005 Decisions. Paper 148.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/148


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-345                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2285

                                CARRINGTON KEYS,

                                                      Appellant
                                            v.

 C.O. CRAIG; SUPERINTENDENT ZIMMERMAN; LIEUTENANT RHODES, Sgt.;
  WOLARD; C.O. WITTEL; C.O. I ALBA; JEFFREY BEARD, Secretary of D.O.C.;
        SERGEANT WEBB; ROBERT BILOUS; DONALD KELCHNER;
                  GRIEVANCE COORDINATOR JAGGERT
                 _____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 04-cv-01004)
                     District Judge: Honorable William J. Nealon
                    _______________________________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  August 18, 2005

                 Before: ROTH, BARRY and SMITH, Circuit Judges

                               (Filed December 7, 2005)
                              _______________________

                                     OPINION
                              _______________________
PER CURIAM

      Appellant Carrington Keys appeals from a District Court order dismissing his

complaint for failure to exhaust administrative remedies under 42 U.S.C. § 1997e(a).

Because no substantial question is presented, we will affirm. See L.A.R. 27.4.
       On May 6, 2004, Keys filed a complaint under 42 U.S.C. § 1983 alleging First and

Eighth Amendment violations against numerous prison officials. He filed his first

amended complaint on May 19, 2004, raising the same claims, but with added details. At

issue in this appeal is the dismissal of Keys’ claims against Correctional Officers Craig,

Zimmerman, Wittel, Alba, and Webb. Keys alleges each denied him food, religious

material, and legal material in retaliation for his testimony in another inmate’s court

proceedings. On April 8, 2005, adopting a Magistrate Judge’s report and

recommendation, the District Court dismissed the complaint because it held Keys failed

to properly exhaust his available administrative remedies. Keys appeals.1

       An inmate must properly exhaust all available administrative remedies prior to

filing suit under § 1983. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 524

(2002); Spruill, 372 F.3d at 222. In Spruill we held that proper exhaustion means that

inmates must follow the procedural requirements of the prison grievance system. Spruill,

372 F.3d at 231. If an inmate fails to follow the prison grievance policy, then his claims

are procedurally defaulted.

       The Commonwealth’s grievance policy provides three levels of review. See DC-

ADM 804, Part VI. The District Court found Keys failed to satisfy the final stage of



   1
     We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review over
the dismissal of a complaint for failure to exhaust. See Spruill v. Gillis, 372 F.3d 218,
226 (3d Cir. 2004). Keys also brought suit against several other prison officials, each of
whom the District Court dismissed in earlier orders. Keys does not appeal these
dismissals. Thus, we address the claims and parties dismissed on April 8, 2005, only.

                                              2
review. “An inmate who is dissatisfied with the disposition of an appeal from the Facility

Manager, may submit an appeal to the Secretary’s Office of Inmate Grievances and

Appeals, [hereinafter SOIGA] . . . .” DC-ADM 804, Part VI.D.1.b. On May 24, 2004,

Keys timely filed an appeal, but failed to attach documents required for “a proper appeal

to final review.” DC-ADM 804, Part VI.D.1.h.2        The SOIGA refused to act on the

appeal because of this deficiency.

       Keys argued in the District Court that he did eventually submit the documents

required for proper review, but he was delayed because the prison took two weeks to

make copies. However, Keys never submitted the documents to the SOIGA, nor did he

request an extension of time to file them. Rather, he forwarded the documents along with

a letter explaining his situation to Jeffrey Beard, the DOC Secretary. It is also evident

that Keys was aware of the filing requirements, but still failed to adhere to the grievance

policy.3 Keys’ claims are thus procedurally defaulted. Accordingly, because no

substantial question is presented, the District Court’s order dismissing the complaint will

be affirmed.


   2
     Keys filed his initial grievance, Grievance No. 82727, with respect to the deprivation
of food claims only. His legal and religious material deprivation claims are defaulted.
   3
     In Spruill, we left unresolved at what point compliance with prison grievance
procedures is deemed sufficiently “substantial” to excuse procedural default. Spruill, 373
F.3d at 232 (citing Nyhuis v. Reno, 204 F.3d 65, 77-78 (3d Cir. 2000)). To the extent that
Keys raises this issue, the instant facts do not require us to decisively resolve the question.
Instead, it suffices to state that Keys’ failure to even attempt compliance with the
grievance procedures cannot be sufficiently substantial to act as an excuse. Otherwise,
few, if any, single procedural failures would establish a default.

                                              3